OPINION — AG — ** OUT OF STATE MANUFACTURERS — BIDDING PREFERENCE ** UNDER A PLAIN READING OF 74 O.S. 85.32 [74-85.32] IF A CORPORATION INCORPORATED IN THIS STATE SELLS A PRODUCT MANUFACTURED IN ANOTHER STATE, IT WILL NOT MEET THE THREE (3) REQUIREMENTS EXPRESSED IN 74 O.S. 85.32 [74-85.32](B), QUALIFYING IT AS A CORPORATION OFFERING A PRODUCT WHICH IS DEEMED MANUFACTURED, PRODUCED, OR GROWN IN THIS STATE AND THEREBY QUALIFYING IT AS A CORPORATION ENTITLED TO STATUTORY PREFERENCE UNDER 74 O.S. 85.32 [74-85.32](B) (COMPETITIVE BIDDING ACT, OFFICE OF PUBLIC AFFAIRS, BIDS, BUY OKLAHOMA) CITE: 74 O.S. 85.17 [74-85.17], 74 O.S. 85.32 [74-85.32] (JANIE SIMMS HIPP)